COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §
  Texas Tax Solutions, LLC.,
                                                   §               No. 08-18-00126-CV
                        Appellant,
                                                   §                 Appeal from the
  v.
                                                   §           County Court at Law No. 5
  City of El Paso,
                                                   §            of El Paso County, Texas
                          Appellee.
                                                   §              (TC# 2014DTX0412)

                                                   §

                                            ORDER

       On July 27, 2018 this Court issued an order for mediation referral. The order

required the parties to make any objection to referral within ten days of the order. On August 2,

2018 Appellees timely filed their objections. The Court finds Appellees’ objections persuasive.

       Therefore the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted and the Record is now due in this Court on or before September 1, 2018. If no

Reporter’s Record will be filed for this appeal then the Appellant’s brief shall be due in this

Court thirty days after the Clerk’s Record is filed.

               IT IS SO ORDERED this 2nd day of August, 2018.




                                               PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.